11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of J.F.E., a juvenile,           * From the County Court at Law
                                                 Midland County,
                                                 Trial Court No. 6482.

Vs. No. 11-14-00071-CV                         * March 20, 2015

                                               * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Appellant but have already been paid.